Citation Nr: 0027992	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
hearing loss of the right ear, effective from February 17, 
1998; the date on which he reopened his claim.

In January 2000, the Board remanded the case to the RO for 
consideration in the first instance of amendments made to the 
applicable rating schedule for hearing loss in the course of 
this appeal.  The RO addressed the revisions to the rating 
schedule with regard to the facts of the case and, in a June 
2000 rating decision, affirmed the noncompensable rating for 
hearing loss of the right ear.  The case was returned to the 
Board in September 2000 and the veteran now continues his 
appeal.

The file indicates that on audiological evaluation in April 
2000, the veteran is also claiming entitlement to service 
connection for tinnitus.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from February 17, 1998, to the present 
time, the objective medical evidence demonstrates that the 
veteran's service-connected hearing loss of the right ear is 
manifested by an average pure tone threshold ranging from 
37.5 to 63.75 decibels, and a speech discrimination score 
ranging from 62 to 88 percent.

2.  The veteran's degree of hearing acuity in his nonservice-
connected left ear is not impaired to the point of total 
deafness.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected hearing loss of the right ear have not been met.  
38 U.S.C.A. § 1155 (West & Supp. 2000); 38 C.F.R. §§ 
3.383(a)(3), 4.85 (prior to June 10, 1999); 38 C.F.R. §§ 
3.383(a)(3), 4.85, 4.86 (on and after June 10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
developed hearing loss in his right ear during his period of 
active military service.  Slight hearing loss in his right 
ear was noted on separation examination in February 1976.  He 
was discharged from active duty under honorable conditions in 
March 1976.

On February 17, 1998, the veteran filed a claim for VA 
compensation benefits for hearing loss.  In a November 1998 
RO decision, he was granted service connection and a 
noncompensable evaluation for hearing loss of his right ear, 
effective from the date of his claim.  Audiological 
evaluations associated with his claims file show the 
following findings:

On January 13, 1998, an audiological evaluation was conducted 
at a military medical facility which shows that the veteran's 
pure tone thresholds, in decibels, for his right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
75
80







On a private audiological evaluation conducted on behalf of 
VA on April 7, 1999, the veteran's pure tone thresholds, in 
decibels, for his right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
80
85







The pure tone threshold average was 63.75 decibels in his 
right ear.  On word recognition testing using the Maryland 
CNC Test criteria, his word recognition score was 62 percent 
in his right ear.

On March 22, 2000, an audiological evaluation was conducted 
at a military medical facility which shows that the veteran's 
pure tone thresholds, in decibels, for his right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
70
80







On April 5, 2000, the veteran underwent an audiological 
evaluation at a private hearing care facility on behalf of 
VA.  The report of this evaluation shows the following pure 
tone thresholds, in decibels, of the veteran's right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
55
40







The pure tone threshold average of his right ear was 37.5 
decibels.  On word recognition testing using the Maryland CNC 
Test criteria, his word recognition score was 88 percent in 
his right ear.  The examining audiologist concluded that the 
veteran's right ear had normal hearing thresholds for the 
frequencies tested between 500 - 1000 Hertz, sloping to a 
moderate high frequency hearing loss for the frequencies 
tested between 2000 - 4000 Hertz.  The veteran also had 
impaired hearing in his nonservice-connected left ear, though 
the findings show that he had a pure tone threshold average 
of 35 decibels and word recognition score of 96 percent in 
his left ear, indicating that his degree of hearing loss in 
this ear did not approach total deafness.  The examiner 
deemed the veteran to be a candidate for electronic hearing 
aids.

On April 17, 2000, an audiological evaluation was conducted 
at a military medical facility which shows that the veteran's 
pure tone thresholds, in decibels, for his right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
70
75
85







II.  Analysis

To the extent that the veteran contends that his service-
connected hearing loss of the right ear is productive of a 
greater level of impairment than that which is reflected by 
the noncompensable evaluation currently assigned, his claim 
for a higher rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), in that it is 
not inherently implausible.  See Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  A review of the file shows that all relevant 
evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

The Board notes that this case is based on an appeal of a 
November 1998 Regional Office decision, which had granted the 
veteran service connection and a noncompensable rating for 
hearing loss of his right ear, effective from February 17, 
1998, the date on which he filed his claim for compensation 
for this specific disability.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected unilateral 
audiological disability for separate periods of time, from 
February 17, 1998, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  For cases where impaired hearing is service-
connected in only one ear, 38 C.F.R. § 4.85(f) provides that 
in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (1999).  In this regard, 
38 C.F.R. § 3.383(a)(3) makes provision for special 
consideration for paired organs and extremities.  The 
regulation permits compensation for combinations of service-
connected and nonservice-connected disabilities, as if both 
disabilities were service-connected, when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability and provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  In the present case, 
neither the veteran's nonservice-connected left ear nor his 
service-connected right ear is impaired to the point of total 
deafness.  

As to the current rating to be assigned the veteran's 
unilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  The aforementioned new regulations 
were applied by the RO and were discussed in the rating 
decision and Supplemental Statement of the Case dated in June 
2000.  

The Board notes that the evaluations of hearing impairment 
conducted in April 1999 and April 2000 are based on 
examinations using controlled speech discrimination tests 
together with results of a pure tone audiometric test.  38 
C.F.R. § 4.85.  The results are charted on Table VI and Table 
VII of 38 C.F.R. § 4.85(h).  Thus, in order to assign an 
increased evaluation for his unilateral hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables and has detected no discernable change.  However, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
(1999) pertain to exceptional patterns of hearing loss, and 
these newly developed criteria are pertinent to the veteran's 
current claim, as they are applicable in cases when the 
claimant has a pure tone threshold of 30 decibels or less at 
the frequency of 1000 Hertz and 70 decibels or more at 2000 
Hertz.  In the present case, the evidence demonstrates that 
an exceptional level of impaired hearing exists with respect 
to the veteran's right ear, such that 38 C.F.R. § 4.86 may be 
applied.  In sum, the Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The veteran was afforded due process in the sense that 
consideration has been given to both the new and the old 
rating criteria by the RO in the first instance.  Therefore, 
the Board has determined that there is no prejudice to the 
veteran in proceeding to consider the issue. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids (if hearing aids are used).  
(See 38 C.F.R. § 4.85(a) (1999))  Therefore, his level of 
audiological impairment is based on his unassisted hearing 
acuity and negates any  contention which he may make to the 
effect that his need of a hearing aid forms a basis for an 
increased hearing.  In any case, VA provides, as a benefit, 
electronic hearing aids for those veterans with service-
connected hearing loss.  

Other than the VA-authorized audiological examinations of 
April 1999 and April 2000, the other audiological evaluations 
only tested for hearing acuity based on pure tone thresholds 
at Hertz cycle increments without an accompanying speech 
discrimination test.  Those examinations which do not include 
a speech discrimination test do not present objective rating 
data in a format which is usable by VA rating specialists or 
appellate reviewers at the Board.  Therefore, the Board will 
rely on the results of the April 1999 and April 2000 VA 
examinations for adjudicating the claim on appeal because 
these were definitive examinations performed for the specific 
intent of evaluating hearing acuity for VA compensation 
purposes.   Because of the Court's holding in the Fenderson 
case, these examinations will establish the dates on which 
any staged ratings will apply.

The results of the April 1999 VA examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 63.75 decibels and a word recognition score of 62 
percent.  Evaluating this test score based on Table VI found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level VI and his left ear, as authorized by 38 C.F.R. 
§ 4.85(f), is at Level I for purposes of rating unilateral 
hearing loss. This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.  Karnas consideration of the 
applicability of the updated regulation of 38 C.F.R. § 4.86 
is not warranted for this time period because the new 
regulations did not take effect until June 10, 1999.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997) (Effective-date 
rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
prohibited an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation.)

The results of the April 5, 2000 VA examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 37.5 decibels and a word recognition score of 88 
percent.  Evaluating this test score based on Table VI found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level II and his left ear, as authorized by 38 C.F.R. 
§ 4.85(f), is at Level I for purposes of rating unilateral 
hearing loss. This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.   

A non-VA audiological evaluation was conducted 12 days after 
the above VA examination, on April 17, 2000, and shows pure 
tone thresholds of 10 decibels at 1000 Hertz and 70 decibels 
at 2000 Hertz.  Because of the proximity in time of this 
evaluation with the prior VA examination, the Board will 
consider application of 
38 C.F.R. §  4.86(b) (1999) for rating his right ear hearing 
loss as exceptional hearing impairment.  This regulation 
provides the following (for discussion purposes, the 
provisions of § 4.86(a) will also be addressed):



(a)  When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.

(b)  When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86

However, even applying 38 C.F.R. § 4.86, no greater benefit 
would be conferred.  The average right ear's pure tone 
threshold based on the April 17, 2000 examination is 53 
decibels which, if applied to Table VIa, gives a hearing 
impairment level of III for the right ear, which is then 
elevated to level IV.  This level of hearing acuity, taken in 
consideration with a hearing acuity level of I for the 
nonservice-connected left ear, and applied to Table VII of 38 
C.F.R. § 4.85, would still entitle the veteran to only a 
noncompensable evaluation.  Therefore, the evidence shows 
that for the period commencing from the date of his claim, 
February 17, 1998, to the present time, the veteran's 
unilateral hearing loss of his right ear would be rated as 
only noncompensably disabling.  (See Fenderson). 

The evidence does not demonstrate that the veteran's 
unilateral hearing loss produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  
Therefore, a referral of this case to the Director of the VA 
Compensation and Pension Service for consideration of the 
application of an extraschedular rating for unilateral 
hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999), is not warranted.


ORDER

An increased (compensable) evaluation for service-connected 
hearing loss of the right ear is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

